IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                   FILED
                                                                  March 24, 2008
                                 No. 07-20389
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

DANILO SANCHEZ-CACERES

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:06-CR-418-1


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Danilo Sanchez-Caceres (Sanchez) appeals his conviction for possession of
a firearm as an illegal alien under 18 U.S.C. § 922(g)(5). Sanchez asserts that
the district court erred in denying his motion to suppress the firearm as the fruit
of an unconstitutional search and that § 922(g)(5) is unconstitutional on its face
and as applied in his case. As Sanchez acknowledges, the latter argument is




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 07-20389

foreclosed by our precedent. See United States v. Daugherty, 264 F.3d 513, 518
(5th Cir. 2001).
      We review the district court’s factual findings for clear error and its Fourth
Amendment rulings de novo. United States v. Gonzalez, 328 F.3d 755, 758 (5th
Cir. 2003). Although based upon an anonymous tip, the investigatory stop and
frisk did not violate Sanchez’s Fourth Amendment rights. See United States v.
Bolden, 508 F.3d 204, 206 n.2 (5th Cir. 2007); United States v. Chavez, 281 F.3d
479, 485 (5th Cir. 2002). The tip concerned on-going illegal activity by a finite
group of individuals, of which Sanchez was a member. Agents corroborated the
tip prior to initiating the stop by sending a known, reliable informant to the
nightclub to confirm that at least one of the security guards was an illegal alien
who had carried a firearm in the past. Agents also personally observed that one
of the security guards was carrying a visible firearm. Unlike Florida v. J.L., 529
U.S. 266, 271-72 (2000), law enforcement officers here had the means to test the
reliability of the tip, and they confirmed the reliability of the tip’s allegation of
illegality before acting on it. The pat down of the four security guards was a
reasonable precaution in light of the totality of the circumstances. Accordingly,
the judgment of the district court is AFFIRMED.




                                         2